Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 29 July 2022 has been entered.

Status of Claims
Claims 1-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 13-14 of the remarks, filed 29 July 2022, with respect to the rejections of independent claims 1 and 2 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  The rejections of claims 1-3, 5, 7-8, 11-12, 16, and 19-20 under 35 USC 102 (a)(1) and (a)(2) and of claims 4, 10, 13, and 18 under 35 USC 103 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a filtering vision element forming a windshield or rearview mirror for a road vehicle, wherein the upper region and the lower region each comprise a respective polarizing film, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 2 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a filtering vision element forming a windshield or rearview mirror for a road vehicle, wherein the upper region and the lower region each comprise a respective polarizing film, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 2.
Claims 3-20 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.B/             Examiner, Art Unit 2872

/Derek S. Chapel/             Primary Examiner, Art Unit 2872